Title: III. William Green to the Secretary of State, 6 December 1791
From: Green, William
To: Jefferson, Thomas



Sir
New York Decembr. 6th. 1791

Mr. Johnson, the Consul for the United States at the Port of London, having Communicated to you, the Causes, and, some of the Consequences of the detention there, and, at Portsmouth, of the Brigantine Rachel, Nicholas Duff Master, and belonging to me; I think it my duty to lay before you, the sequel of that detail in as few words as possible.
The Rachel was detained in the Port of London, on her arrival with a Cargo from this Port, on the 22nd day of October 1790, to the 18th of the following January, whilst His Britannic Majesty’s Ministers were deliberating, whether, Vessels naturalized by the United States, should be admitted to the same privileges in British Ports, as they are allowed, in all other Ports of Europe: and, having decided in the Negative, on the 18th. of January the Rachel sailed with the same Cargo on board, to the Port of Ostend.
But, whilst the Vessel lay in the Port of London, the Captain delivered from on board an English-made fowling piece the property of Mr. Henry Cruger of this City, and which was returned to the Maker, for repair or alteration and had been carried on board the Vessel, as part of the Baggage of Mr. Knox the Consul for Dublin.

For this act, Captain Duff was taken ignominiously out of the Vessel, in virtue of a Judges warrant, and Conveyed to the Common Goal, until he found Sureties for his penal responsibility to the Amount of Five Hundred pounds Sterling: Having given the bail in question, he was permitted to proceed, as is already Stated, with the Vessel to Ostend, and there having discharged the said Cargo and taken in a Cargo of Brandies and Geneva for this Port, he proceeded on his Voyage, but put in to the Mother Bank and Come to Anchor off Spithead untill the event of a Memorial to the Commissioners of the Customs, for putting an end to this Malicious prosecution against him, could be known. If the Commissioners consented to his request, he had only to get instantly under way and proceed on his first Voyage, but if they had persisted to bring the matter into any of their Courts of Justice, then, Captain Duff must have quitted his employ, and remained behind in England, where also the greater part of the Crew of the Vessel must have been kept to testify his Innocence. In any event, the poor Man must have been ruined by the expence, for the Crown of England is not liable for Cost and Damages. But the Commissioners were pleased to suffer him to compromise the matter, which he did at a heavy expence and he would have sailed on his Voyage on the 25th. day of February, agreeably to the permission of the Said Commissioners, if their Officers at that Port, had not on that day, taken possession both of Vessel and Cargo, under pretence, that no Vessel with Brandies and Geneva in Cases on board, could legally put into any British Port.
The case being referred to the Commissioners of the Customs, they most unjustly Sanctioned their said Officers, to pillage the Vessel of all the Geneva she had on board, but added a permission to the Rachel, afterwards to proceed on her Voyage, provided a farther and indefinite Satisfaction in Money was made to their Officers at Portsmouth.—As Mr. Johnson has acquainted you with the absolute refusal of the British Ministry, to redress such an accumulation of gross Injury and damage, I shall only add, that after a Contest for Justice, which lasted five Months, I was obliged to give up the point, and to pay the fee, they, the said Officers demanded, over and above the Amount of the property of which they had before robbed the Vessel: for, I had no other alternative but that of abandoning both Vessel, and Cargo, to the possession of those Harpies, or, of acquiescing after so long a resistance in a Public Wrong and Indignity to the Independance of the United States. I confess after a positive annihilation of a Capital of upwards of Two  hundred Thousand Dollars, employ’d in the Commerce of the United States to the East Indies, and which had been destroyed by British Policy, the recollection of my family (four of my Children are Natural born Subjects of the United States) decided me to yeild, and I took back my Vessel and Cargo upon their own terms. She is since safely arrived here after an absence of thirteen Months, on this Voyage to Europe.
One other circumstance I ought not to Omit, is, that during the time of her detention by the Customs, five of her People, after attempting to rob the Cargo, run away from the Rachel, and thereby according to their American Articles forfeited their Wages. The case was so notorious, that no private Law-Practitioner could be found, hardy enough to Sue for the defaulters: It remain’d therefore for the British Government to take up the Cause, which it did, by engeniously converting the said Deserters (who had by this time entered on board a Ship of War) into American Loyalists, the Vessel was accordingly taken possession of, by a Gaurd, but on a Spirited Memorial being presented to the Admiralty, by Mr. Johnson, that Gaurd was withdawn, and I really thought the affair ended, until I went down with that part of my family which had Accompanied me to Europe, to embark on board, for my return to this City, and after the pillage of the Custom House had been finally accomplished and Settled: and then, another Gaurd was put on board by the Admiralty, with orders not to Suffer her to move, untill the said Demand was discharged, and Mr. Johnson at the same time was officially informed, that unless it was fully done with Costs and Charges, both Vessel and Cargo would be appraised, and Sold. This was a Second pillage, and there was no resisting an Admiralty Mandate thus enforced.
During the time of the Vessels detention at Portsmouth, she was Compleatly dismantled by the Custom House, and her sails Carried on shore, nay such was the uncommon rigor of Conduct to her, that altho the Captain repeatedly required permission to sight his Anchor, for the purpose of releiving his Cable he was constantly refused. The consequence was that the Cable which had just before cost him in London Eighty Pounds Sterling, was ruined, and almost unfit for any farther Service. I should not have Subjoined the Mention of this singular Circumstance, had it not been to have the extraordinary asperity, and hostility with which the Commerce of the Citizens and Subjects of the United States are treated by the British Government and its unprincipled and profligate Subalterns.
I have the honor to enclose you an Account of the Damage this  Vessels detention has Occasioned to me her Owner and which Amount to the sum of seven thousand Dollars and upwards, I humbly hope the humanity Wisdom and Spirit of the Federal Government will be interposed for the Indemnification of the Citizens of the United States under such Circumstances. I have the honor to be with the greatest respect Sir Your most Obedient & Most humble Servant,

William Green

